               Case 20-03273 Document 8 Filed in TXSB on 07/17/20 Page 1 of 4




                            UNITED STATES BANKRUPTCY COURT
                           FOR THE SOUTHERN DISTRICT OF TEXAS
                                    HOUSTON DIVISION

                                                     )
 In re:                                              )
                                                     )     Case No. 18-33815
 KOONTZ-WAGNER CUSTOM
 CONTROL HOLDINGS LLC,                               )
                                                     )     (Chapter 7)
                    Debtor.                          )
                                                     )
                                                     )
 RODNEY D. TOW, CHAPTER 7                            )
 TRUSTEE,                                            )
                                                     )
                    Plaintiff,                       )      Adversary No. 20-03273
                                                     )
                    v.                               )
                                                     )
 INDUSTRIAL CLIMATE
                                                     )
 ENGINEERING, A DIVISION OF
                                                     )
 AIRXCEL, INC.,
                                                     )
                     Defendant.

   TRUSTEE’S MOTION TO EXTEND TIME FOR THE DEFENDANT TO FILE AN
     ANSWER OR OTHERWISE RESPOND TO THE TRUSTEE’S ORIGINAL
       COMPLAINT PURSUANT TO FEDERAL BANKRUPTCY RULE 7012

TO THE HONORABLE MARVIN ISGUR, UNITED STATES BANKRUPTCY JUDGE:

          Rodney D. Tow (the “Trustee” or “Plaintiff”), in his capacity as chapter 7 trustee for the

chapter 7 bankruptcy estate of Koontz-Wagner Custom Control Holdings, LLC (the “Debtor”),

files this Trustee’s Motion to Extend Time for the Defendant to File an Answer or Otherwise

Respond to the Trustee’s Original Complaint Pursuant to Federal Bankruptcy Rule 7012, and in

support thereof would show this Court as follows:

          1.       On July 9, 2020, the Trustee filed his Trustee’s Original Complaint (the

“Complaint”) to Avoid and Recover Transfers Pursuant to 11 U.S.C. §§547 and 550, and for Other

Relief against the above-captioned defendant (“Defendant”).
            Case 20-03273 Document 8 Filed in TXSB on 07/17/20 Page 2 of 4




       2.       Pursuant to Federal Bankruptcy Rule 7012, the deadline for the Defendant to file

an answer or otherwise respond to the Complaint is August 13, 2020.

       3.       The Trustee seeks an extension of that deadline for 90 days until October 12, 2020,

to allow the Trustee and the Defendant time to potentially resolve the issues without either party

incurring attorney’s fees and costs of litigation.

       WHEREFORE, the Trustee respectfully requests that the Court enter an order extending

the answer deadline from August 13, 2020 until October 12, 2020, and for such other and further

relief, at law and in equity, as this Court deems just.

 Dated: July 17, 2020                           Respectfully submitted,

                                                BARRON & NEWBURGER, P.C.

                                                /s/R. J. Shannon                           .
                                                R. J. Shannon (TBA No. 24108062)
                                                7320 N MoPac Expy
                                                Greystone II Suite 400
                                                Austin, TX 78731
                                                Telephone: (512) 476-9253
                                                Facsimile: (512) 279-0310
                                                Email: rshannon@bn-lawyers.com

                                                Special Counsel for Rodney D. Tow, Chapter
                                                7 Trustee for Koontz-Wagner Custom Control
                                                Holdings LLC


                                  CERTIFICATE OF SERVICE

       I hereby certify that on July 17, 2020, I caused a true and correct copy of the foregoing to

be served on the Defendant’s Registered Agent by regular first class mail at the following address:

Industrial Climate Engineering, A Division of Airxcel, Inc.
c/o The Corporation Trust Company
Corporation Trust Center
1209 Orange Street
Wilmington, DE 19801
                                                              /s/R. J. Shannon

                                                     2
Case 20-03273 Document 8 Filed in TXSB on 07/17/20 Page 3 of 4




                                       R. J. Shannon




                              3
           Case 20-03273 Document 8 Filed in TXSB on 07/17/20 Page 4 of 4




                          UNITED STATES BANKRUPTCY COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

                                                    )
 In re:                                             )
                                                    )    Case No. 18-33815
 KOONTZ-WAGNER CUSTOM
 CONTROL HOLDINGS LLC,                              )
                                                    )    (Chapter 7)
                  Debtor.                           )
                                                    )
                                                    )
 RODNEY D. TOW, CHAPTER 7                           )
 TRUSTEE,                                           )
                                                    )
                  Plaintiff,                        )      Adversary No. 20-03273
                                                    )
                  v.                                )
                                                    )
 INDUSTRIAL CLIMATE
                                                    )
 ENGINEERING, A DIVISION OF
                                                    )
 AIRXCEL, INC.,
                                                    )
                  Defendant.

  ORDER EXTENDING TIME FOR THE DEFENDANT TO FILE AN ANSWER OR
OTHERWISE RESPOND TO THE TRUSTEE’S ORIGINAL COMPLAINT PURSUANT
               TO FEDERAL BANKRUPTCY RULE 7012

          Came on for consideration the Trustee’s Motion to Extend Time for the Defendant to File

an Answer to the Trustee’s Original Complaint Pursuant to Federal Bankruptcy Rule 7012 (the

“Motion”). The Court has considered the Motion and has determined that the relief sought

therein should be granted. It is therefore,

          ORDERED that the deadline for the above-captioned defendant to file an answer or

otherwise respond to the Trustee’s Original Complaint is hereby extended from August 13, 2020,

until October 12, 2020.

          Signed this ____ day of July, 2020.
                                                _____________________________________
                                                MARVIN ISGUR,
                                                UNITED STATES BANKRUPTCY JUDGE
